Citation Nr: 0526388	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for kyphosis of the upper 
back and neck.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to February 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas that denied the veteran's 
claims seeking service connection for kyphosis and scoliosis.  
In her September 2002 notice of disagreement, the veteran 
mentioned only kyphosis.  In her February 2003 substantive 
appeal after the issuance of a statement of the case (SOC) 
addressing both kyphosis and scoliosis, the veteran expressly 
indicated she was seeking service connection for kyphosis of 
the upper back and neck, and withdrawing the claim seeking 
service connection for scoliosis.  The issue has been 
characterized accordingly.  In her substantive appeal the 
veteran requested a hearing before a Member of the Board, and 
later indicated she desired a Travel Board hearing.  In 
February 2005, she failed to report for a scheduled Travel 
Board hearing.  In March 2005, she indicated that she desired 
to proceed through the traditional appeals process, unless it 
would be in her best interest to re-schedule the hearing.  
She also indicated that she would be unable to travel to the 
RO for a Travel Board hearing due to illness.  The Board 
finds that these communications in effect constitute a 
withdrawal of her hearing request.  


FINDINGS OF FACT

Kyphosis of the upper back and neck is not shown to have been 
manifested in service, and any current kyphosis is not shown 
to be related to the veteran's service.


CONCLUSION OF LAW

Service connection for kyphosis of the upper back and neck is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided notice of the provisions of VCAA in 
May 2002 correspondence (just prior to the rating decision 
appealed) and in a December 2002 SOC.  She was notified (in 
the May 2002 correspondence, in the July 2002 decision, in 
the SOC, and in a March 2005 supplemental SOC (SSOC)) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  

The May 2002 correspondence and the SOC advised the veteran 
of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate her claim.  The July 2002 rating decision, the 
SOC, and the SSOC informed her of what the evidence showed 
and why the claim was denied.  She was advised by May 2002 
correspondence and the SOC that VA would make reasonable 
efforts to help her get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The May 2002 
correspondence, as well as the SOC advised her of what the 
evidence must show to establish entitlement to service 
connection (for a spine disorder, to include kyphosis), and 
those documents advised her of what information or evidence 
VA needed from her.  The May 2002 correspondence, 
specifically asked her to complete and sign releases for all 
private medical records that would support her claim, or to 
submit the records herself.  The SOC expressly advised her to 
"provide any evidence in the claimant's possession that 
pertains to the claim."  Everything submitted to date has 
been accepted for the record and considered

Regarding the duty to assist, the record includes available 
Service Medical Records (SMRs), and VA and private treatment 
records.  In December 2002, March 2003, and July 2003, the RO 
sought related treatment records from the Keflavic, Iceland 
U.S. Naval Base medical facility.  Initially a search for the 
records could not be conducted because alleged treatment 
dates were not identified with sufficient specificity.  
Ultimately, a search for records within the specified date 
range was conducted, and it was reported that no records were 
of the alleged treatment were found.  VA has obtained all 
available pertinent records identified.  Evidentiary 
development is complete.  VA's duties to notify and assist 
are met.  It is not prejudicial to the appellant for the 
Board to proceed with appellate review.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II.	Factual Background

The veteran contends that during service she was seen for 
spine complaints at the U.S. Naval Base Hospital, in 
Keflavic, Iceland, and that kyphosis was diagnosed.  She 
claims that she now has kyphosis of the upper back and neck 
which originated, or was incurred as a result of duties, in 
service.   

The veteran's available SMRs, consisting essentially of her 
June 1977 enlistment examination, do not note any spine 
disability.  An exhaustive search for records of alleged 
treatment at a U.S. Naval Base Hospital proved fruitless, as 
no such records were located.  

A February 2003 application for treatment by the veteran 
indicates she requested a check up for "kyphosis (service 
related back pain).  Treatment records from C.H., D.C., show 
chiropractic treatment, including manipulation for thoracic 
(and cervical and lumbar) complaints, including spasm, 
tenderness, joint dysfunction."   

January 2005 treatment records from VA Central Texas 
healthcare system noted a history of back pain.  

III.	Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.	Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  Although the 
treatment records received do not show a formal diagnosis of 
kyphosis (abnormally increased convexity in the curvature of 
the spine; see Dorland's 27th Ed., p. 886 (1988)), given that 
the veteran has been receiving chiropractic treatment for 
thoracic spine complaints, it is reasonably shown that some 
sort of thoracic spine/neck disability exists.  

The further two requirements that must be satisfied to 
establish service connection for a claimed disability are: 
evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's SMRs do not show 
any spine disability or injury.  As they appear to be 
incomplete, VA's heightened duty to assist requires close 
consideration of alternate sources of evidence.  However, 
evidence of record does not reflect any competent (medical) 
evidence of thoracic spine/or neck pathology during the 
prolonged interval of time between the veteran's service 
separation and her initial application for VA benefits, 
received in 2002.  Such a prolonged interval (more than 22 
years) between service separation and the earliest 
postservice notation of the alleged disability is, of itself, 
a factor weighing against a finding of service connection.  
See Maxson v. West, 12 Vet. App. 453, 449 (1999).  The 
records identified by the veteran, and secured for the 
record, do not include any medical opinion relating current 
thoracic spine or neck disability to service.  As was noted, 
VA conducted an exhaustive search for records of the 
veteran's alleged treatment at a specified facility in 
service, and no such records were located.  The veteran has 
not identified any further pertinent records outstanding.  
The Board has considered whether a VA examination might be 
necessary; as the record neither shows that the veteran 
sustained an injury or suffered a disease, of the thoracic 
spine/neck in service nor indicates that the claimed 
disability may be associated with an event, injury, or 
disease in service, it is determined that an examination is 
not necessary, and would be pointless.  See  38 C.F.R. 
§ 3.159 (c)(4).   

In summary, while there is adequate evidence that the veteran 
has current thoracic spine disability, the preponderance of 
the evidence is against a finding that such disability is 
related to her active service.  The threshold criteria for 
establishing service connection are not met.  Hence, the 
claim must be denied.  


ORDER

Service connection for kyphosis of the upper back and neck is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


